Citation Nr: 1822509	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic blepharitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to February 1976 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2017, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2017, the Board remanded the claim in order to attempt to obtain private medical records, obtain updated VA treatment records, and afford a VA examination.  The Veteran was last provided a VA examination in 2009.  Updated VA treatment records were obtained, but there has not been substantial compliance with the remaining remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

On December 6, 2017, the Veteran submitted a fax to the RO providing his new mailing address.   Just prior to this, the RO sent the Veteran a letter regarding his private treatment records pursuant to the remand, which went to the wrong address.  On December 21, 2017, the RO cancelled the pending VA examination request because they were unable to contact the Veteran, and there had been no response to a letter mailed to him.  Thereafter, the RO continued to deny the claim in a February 2018 supplemental statement of the case, also sent to the wrong address.  The Board cannot find that these actions are adequate or substantially comply with the Board's remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the Veteran's current address has been updated in all appropriate VA systems, and ensure that the letter, as well as notice of the scheduled examination, both discussed below, are sent to the Veteran's current address of record, with copies to his representative.

2.  The RO must contact the Veteran and request that he provide any authorization forms necessary to obtain records from Dr. W. and Dr. H., as identified in his March 2009 VA Forms 21-4142.

3.  Afford the Veteran a VA examination to ascertain the current severity of his service-connected chronic blepharitis, in accordance with the applicable worksheet for rating the disorder. 

4.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




